Citation Nr: 1211375	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for PTSD.  The RO assigned an initial 50 percent evaluation effective September 2009.  The Veteran filed a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was issued in May 2010.  The Veteran perfected his appeal in July 2010.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  

In a June 2011 rating decision, the RO denied the claim for service connection for left ear hearing loss.  The Veteran filed an NOD in August 2011.  It does not appear that an SOC has been issued.  This matter must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   The claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.
2.  The service-connected PTSD is not shown to be manifested by  symptomatology consistent with: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, Diagnostic Codes 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an October 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   However, in March 2010, the RO did give the Veteran notice of the evidence necessary to warrant entitlement to an increased rating, i.e. evidence showing the disability worsened in severity.  

The October 2009 and March 2010 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA medical records, reports of VA examination, a lay statement, and the transcript from the October 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for PTSD in an November 2009 rating decision.  An initial 50 percent evaluation was assigned effective September 2009. 

The PTSD disability has been assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code section, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

The Veteran contends that he is entitled to a higher rating based on symptomatology to include, but not limited to, nightmares, sleeplessness, irritability, hopeless, and feelings of depression.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 50 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, VA outpatient treatment records dated in November 2007 show the Veteran made a suicidal gesture to his wife; however, he had no active intent.  Later the same week, his affect was bright and full.  Speech was normal and memory was intact.  In December 2007, the Veteran did endorse flashbacks, hyperstartle response, and nightmares.  Affect was full, speech was normal, and thoughts were linear and goal directed.  He denied suicidal and homicidal ideation.  In October 2008, the Veteran denied overt depression, anxiety, and suicidal and homicidal ideation.  In February 2008, the Veteran did have night sweats, startle response, irritability, and a tendency to isolate himself.  His affect was full and speech was normal.  His thoughts were goal oriented.  He denied delusions and suicidal and homicidal ideation.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 44, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), is indicative of serious symptoms.

In February 2009, the Veteran's speech was normal.  He his affect was bright.  His though process was logical.  He denied auditory and visual hallucinations.  He further denied homicidal and suicidal ideation.  He was oriented in all spheres.  Records dated in June 2009 showed the Veteran endorsed nightmares, startle response, intrusive thoughts, and avoidance behavior.  He denied memory impairment of loss of interest in activities.  He also denied feeling distant from people.  He complained of difficulty sleeping, irritability, a little difficulty concentrating, and an exaggerated startle response.  In August 2009, the Veteran was having nightmares secondary to losing his business.  He denied suicidal and homicidal ideation.  He did not have any flight of ideas.  He denied delusions or hallucinations.  He was oriented in all spheres and his memory was intact.  Insight and judgment were limited.  The Veteran was assigned a GAF of 41, which was indicative of serious symptoms.

In September 2009, the Veteran's speech was normal.  His affect was full and his thought process was logical and connected.  The Veteran denied auditory and visual hallucinations, as well as suicidal and homicidal ideation.  He was oriented times four.  He indicated that two years prior he put a gun to his head; however, he had been drinking, fighting with his spouse, and about to lose his business.  He denied any current suicidal ideation.

Upon VA examination in October 2009, the Veteran indicated that he thought about Vietnam a lot.  There were no delusions or hallucinations endorsed.  Eye contact was positive.  The Veteran denied suicidal and homicidal ideation.  Personal hygiene was fair.  The Veteran was oriented in all spheres.  He denied ritualistic and obsessive behavior.  Speech was somewhat affected by diminished concentration.  He denied panic attacks.  He was assigned a GAF of 56 for moderate symptoms.  

In December 2009, the Veteran again denied suicidal and homicidal ideation to treatment providers.  In February 2010, the Veteran complained of hypervigilance, nightmares, flashbacks, and intrusive thoughts.  He denied hallucinations and homicidal ideation.  He had only passive suicidal ideation.  He attributed his stress secondary to losing his home and business, as well as embezzlement by his wife.  

Later in February 2010, the Veteran was admitted to the hospital for alcohol dependence.  The providers also noted he had cocaine dependence and a substance induced mood disorder.   After his hospitalization, another entry dated in February 2010 revealed the Veteran was only mildly unkempt.  He denied suicidal and homicidal ideation, as well as delusions and hallucinations.  Memory was intact.  Insight and judgment were poor.  Thought process was logical and goal directed.  He was assigned a GAF again of 55 indicative of moderate symptoms.

In March 2010, his speech was normal and his grooming was fair.  He was oriented in all spheres.  Affect was euthymic.  Thought process was circumstantial.  He denied suicidal and homicidal ideation, as well as hallucinations.  Insight was poor, but judgment was fair.  In April 2010, the Veteran was again oriented in all spheres.  His affect was congruent with his mood.  Thoughts were logical and goal directed.  He did complaint of nightmares, avoiding thinking about Vietnam, difficulty sleeping, a sense of foreshortened future, and difficulty concentrating.  He denied suicidal ideation, hallucinations, and delusions.  His speech was normal.  Insight and judgment were poor and memory was intact.  He was assigned a GAF of 60 indicative of moderate symptoms.  

In June 2010, the Veteran had good grooming, normal speech, and was in a good mood.  His affect was congruent with mood.  He denied suicidal and homicidal ideation.  He also denied auditory and visual hallucinations and paranoia.   He had no symptoms of psychosis.  Thoughts were linear and goal directed.  He was oriented times four.  Insight and judgment were poor.  He was assigned a GAF of 55 for moderate symptoms.  

Also in June 2010, the Veteran went to the emergency room for confusion and inappropriate behavior.  Providers indicated he was having an acute manic episode.  There was no history of violence.  The Veteran denied suicidal and homicidal ideation.  Insight was present and judgment was impaired.  He was assigned a GAF of 35 for some impairment in reality testing or communication.  He was diagnosed with hypomania, PTSD, and rule out organic etiology of a mood disorder.  Thereafter in June 2010, the Veteran was seen and his affect was full.  He denied hallucinations and delusions.  Memory was intact and judgment was good.  Insight was only mildly impaired.  His GAF increased from 40 (some impairment in reality testing or communication) and to 50 (serious symptoms).

In July 2010, the Veteran had been drinking.  His speech was rapid, but his affect was bright.  He denied suicidal and homicidal ideation.  He was oriented in all spheres.  Judgment was impaired and insight was poor.  The Veteran was assigned a GAF of 50 for serious symptoms.     

The Board notes that an August 2010 VA opinion states the Veteran was unemployable due to the severity of his PTSD and medications taken to control it, but this was contradicted by the January 2011 VA examination report, which showed the Veteran was forced to close his business due to a slow economy.  The Veteran indicated he was not looking for employment.  After a complete review of the claims folder, the examiner found that he was able to maintain gainful employment.  

Upon VA examination in October 2010, the Veteran indicated he had difficulty falling asleep.   He stated he did not know if he had nightmares.  His appetite was good.  He informed the examiner that he recognized that he needed to start working.  He had friends, though he tended to be a loner.  He admitted his cocaine abuse was probably at fault for loss of his business too.  He stated that he did not have any suicidal ideation since his last inpatient hospitalization.  He did feel depressed, discouraged, and hopeless.  He indicated he got along with his son, but they did sometimes butted heads.  He denied recent problems with anger management.  He was appropriately dressed and neatly groomed.  He did not appear depressed.  The Veteran was relevant and coherent.  There was no significant impairment in the Veteran's cognitive functioning.  Reasoning, recall, judgment, concentration and communication abilities appeared within normal limits.  He did complain of irritability and sleeplessness.  He reported improvement in his functioning from his last hospitalization, to include no suicidal ideation and better overall impulse control.  He was assigned a GAF of 52 for moderate symptoms.  

VA outpatient treatment records dated in October 2010 show the Veteran complained of flashbacks, hypervigilance, and sleeplessness.  He denied nightmares.  He was goal directed.  He denied hallucinations and delusions.  He also denied suicidal and homicidal ideation.  Insight and judgment were fair.  The provider noted that GAF scores were 55 in May 2010, 55 in February 2010, and 55 that day, for moderate symptoms.  

In December 2010, the Veteran again denied homicidal and suicidal ideation.  He was groomed.  Affect and mood were congruent.  The Veteran denied hallucinations.  Insight and judgment were fair.  He was assigned a GAF of 60 for moderate symptoms.  In March 2011, the Veteran indicated that he rarely had nightmares.  Speech was normal.  He was again assigned a GAF of 60 for moderate symptoms. 

The Veteran testified in October 2011 that he performed perimeter checks.  He reported panic attacks, irritability, anxiety, and memory problems.  He denied hallucinations and delusions.  He indicated that had had one suicide attempt in the past, but denied homicidal ideation.  He also denied problems with violence.  He testified that his judgment was poor.  He informed the undersigned that had not worked in four years, but that he did not stop working because of his PTSD.

Based on the evidence delineated above, an evaluation in excess of 50 percent, to include "staged" ratings, is not warranted for any period of the initial rating.  While the symptoms ranged from moderate to serious, there was no evidence showing symptomatology consistent with: obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  There was only an isolated occasion in June 2010 where there was some impairment in reality or communication and the Veteran's speech was considered illogical, obscure, or irrelevant.  However, the Board views this change in symptoms to be temporary and insufficient to warrant a staged rating.  Id.  The evidence viewed from a longitudinal perspective persuasively shows that the PTSD disability picture has not more nearly approximated the criteria for a rating in excess of 50 percent during any period contemplated by the appeal. 

The Veteran's reported difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships are reflected in the current rating.  The Veteran did indicate he got along with his son, though they occasionally butted heads.  He had friends, but did tend to be a loner.  He lived with his ex-wife due to financial circumstances.  Id.  

There was some suicidal ideation in 2007 (prior to the appeal period) and 2010, but the Veteran had no active intent.  While the Veteran testified that he had panic attacks, his testimony is contradicted by his own account, i.e. reports to VA examiners where he specifically denied having such a panic attack.

Overall, the Veteran's disability picture is more consistent with symptomatology described under the 50 percent rating and even then, the Veteran does not meet some of the criteria set forth as examples of the types of symptoms for a 50 percent rating, i.e. flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment in short-term and long-term memory, or impaired abstract thinking.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has raised the issue of a TDIU rating with respect to his PTSD claim; however, it was separately denied by the RO in June 2011.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran did not appeal the decision.  While there was an August 2010 VA opinion that the Veteran was unemployable due to his PTSD, it was contradicted by other opinions of record, to include the January 2011 VA examination.  There is no other objective evidence of unemployability due to the service-connected PTSD. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD is not warranted.  The appeal is denied.


REMAND

As noted, in a June 2011 rating decision, the RO denied service connection for left ear hearing loss.  The Veteran filed an NOD in August 2011.  See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran is entitled to an SOC, and the Court has indicated that a remand for such is the appropriate action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED for the following action:

The RO must take appropriate steps to ensure that the Veteran is provided with an SOC as to his claim for service-connection for left ear hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R.§§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is file, then the case should be returned to the Board for appellate review. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


